*;30-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
                                                     CLAIM OBJECTION
The claimed invention would be a pencil lead (i.e., final product) and thus the recited “extrudable” (i.e., intermediate for intended final product, the pencil lead) of claim 1 is objected and it should be “extruded” instead.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 19 recites the broad recitation (general purpose polystyrene, acrylonitrile-butadiene-styrene copolymer and mixtures thereof) and the claim also recites “in particular it is general purpose polystyrene” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over English abstract of FR 3065006 A1 (October 12, 2018) in view of EP 2770029 A1 (August 27, 2014) or Fourty et al. (US 6,348,536).
English abstract of FR teaches extruded non-calcined polymer-based pencil lead comprising 40-60 wt.% of graphite, 15-40 wt.% of a polymer including polyolefin and polystyrene, 5-15 wt.% of a colorless or white mineral filler including talc, carbon black coated with polyolefin wax and 5-15 wt.% of other additives.
It teaches that the other additives include a slip agent, dispersing agent, plasticizer and waxes which would make claims 7, 1 and 14 obvious.  As to claim 8, 10, 12 and 14, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, modifications to the amounts would have been obvious.
The talc has layered structure (i.e., lamellar) inherently.
The instant invention further recites a lamellar mineral filler such as talc having a lamellarity index greater than 2.8 over FR.
EP teaches a surface treated high aspect ratio talc (HART) having a lamellarity index of at least 3.0 as a filler and extruded polymeric composition thereof in abstract, [0007-0008] and claims 1-2 and 8-9.  The lamellarity index of at least 3.0 qould make claim 20 obvious.  EP further teaches that high aspect ratio talcs are known to provide stiffness in plastics in [0002].
Fourty et al. teach talc having a lamellarity index greater than 2.8 as a filler in abstract and claim 21.  Fourty et al. teach the lamellarity index of 10 and 9 in table 1.    Fourty et al. teach that such talc would improve modulus of elasticity in flexure thereof without reducing the impact resistant at col. 2, lines 48-55 and col. 10, lines 26-38.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the talc having the lamellarity index greater than 2.8 taught by EP or Fourty et al in FR with various amounts of other additives since FR teaches employing the talc and since advantages of the talc having the lamellarity index greater than 2.8 is well-known as taught by EP and Fourty et al. and since FR teaches employing other additives absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over English translated DE 20200809751 U1 (August 27, 2009) in view of EP 2770029 A1 (August 27, 2014) or Fourty et al. (US 6,348,536).
DE teaches extruded pencil lead comprising 15-25 wt.% of polystyrene, 4-12 wt.% of montan wax, 0.5-2 wt.% of Palm oil and talc in the six paragraph from bottom of page 6.  It also teaches 15-30 wt.% of polyolefin, 50-80 wt.% of organic filler, 0-20 wt.% of inorganic filler, 0.5-5 wt.% of adhesion promoter, 1-30 wt.% of wax, 0-10 wt.% of color pigment and 0-10 wt.% of additive at upper portion of page 4.  It teaches that the additive includes lubricant plasticizer and stabilizer in the second paragraph of page 5 which would meet the recited slip agent of claim 7.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123. 
Also, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, modifications to the amounts would have been obvious.
The talc has layered structure (i.e., lamellar) inherently.
The instant invention further recites a lamellar mineral filler such as talc having a lamellarity index greater than 2.8 over DE.
EP teaches a surface treated high aspect ratio talc (HART) having a lamellarity index of at least 3.0 as a filler and extruded polymeric composition thereof in abstract, [0007-0008] and claims 1-2 and 8-9.  The lamellarity index of at least 3.0 qould make claim 20 obvious.  EP further teaches that high aspect ratio talcs are known to provide stiffness in plastics in [0002].
Fourty et al. teach talc having a lamellarity index greater than 2.8 as a filler in abstract and claim 21.  Fourty et al. teach the lamellarity index of 10 and 9 in table 1.    Fourty et al. teach that such talc would improve modulus of elasticity in flexure thereof without reducing the impact resistant at col. 2, lines 48-55 and col. 10, lines 26-38.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the talc having the lamellarity index greater than 2.8 taught by EP or Fourty et al in DE with various amounts of other additives since DE teaches employing the talc and since advantages of the talc having the lamellarity index greater than 2.8 is well-known as taught by EP and Fourty et al. and since DE teaches employing various amounts of components absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-5, 7-11 and 13- 20 are rejected under 35 U.S.C. 103 as being unpatentable over English translated CN 107043577 A (August 15, 2017) in view of EP 2770029 A1 (August 27, 2014) or Fourty et al. (US 6,348,536).
CN teaches extruded color pencil comprising 4-8 pts wt. of toner, 8-10 pts wt. of polystyrene, 1-4 pts wt. of styrene-butadiene-styrene, 18-20 pts wt. of talc, 0.1-3 pts. wt. of lubricant, 3-5 pts wt. of wax in abstract.  It further teaches that the toner is graphite in claims.   
The talc has layered structure (i.e., lamellar) inherently.
The instant invention further recites a lamellar mineral filler such as talc having a lamellarity index greater than 2.8 over DE.
EP teaches a surface treated high aspect ratio talc (HART) having a lamellarity index of at least 3.0 as a filler and extruded polymeric composition thereof in abstract, [0007-0008] and claims 1-2 and 8-9.  The lamellarity index of at least 3.0 qould make claim 20 obvious.  EP further teaches that high aspect ratio talcs are known to provide stiffness in plastics in [0002].
Fourty et al. teach talc having a lamellarity index greater than 2.8 as a filler in abstract and claim 21.  Fourty et al. teach the lamellarity index of 10 and 9 in table 1.    Fourty et al. teach that such talc would improve modulus of elasticity in flexure thereof without reducing the impact resistant at col. 2, lines 48-55 and col. 10, lines 26-38.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the talc having the lamellarity index greater than 2.8 taught by EP or Fourty et al in CN since CN teaches employing the talc and since advantages of the talc having the lamellarity index greater than 2.8 is well-known as taught by EP and Fourty et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 8-283648 (October 29, 1996) with English abstract in view of EP 2770029 A1 (August 27, 2014) or Fourty et al. (US 6,348,536).
English abstract of JP teaches a mechanical pencil lead having a diameter of 0.9-0.5 mm obtained from a resin such as polyethylene or polystyrene, a coloring material such as organic pigment compounded with a glycerol monoester (i.e. the instant slip agent) and a body material such as talc and wax.  Example 1 of JP ([0016]) teaches various amounts of components including 8 wt.% of the coloring material.
The talc has layered structure (i.e., lamellar) inherently.
The instant invention further recites a lamellar mineral filler such as talc having a lamellarity index greater than 2.8 over JP.
EP teaches a surface treated high aspect ratio talc (HART) having a lamellarity index of at least 3.0 as a filler and extruded polymeric composition thereof in abstract, [0007-0008] and claims 1-2 and 8-9.  EP further teaches that high aspect ratio talcs are known to provide stiffness in plastics in [0002].
Fourty et al. teach talc having a lamellarity index greater than 2.8 as a filler in abstract and claim 21.  Fourty et al. teach the lamellarity index of 10 and 9 in table 1.    Fourty et al. teach that such talc would improve modulus of elasticity in flexure thereof without reducing the impact resistant at col. 2, lines 48-55 and col. 10, lines 26-38.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the talc having the lamellarity index greater than 2.8 taught by EP or Fourty et al in JP with various amounts of other additives since JP teaches employing the talc and since advantages of the talc having the lamellarity index greater than 2.8 is well-known as taught by EP and Fourty et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Also, as to various amounts of components, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, modifications to the amounts would have been obvious.
Also, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762